DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 49, 55, 57, 63 and 65 – 68 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tang (US 2020/0169917 A1).
For claim 49, Tang teaches indicating, in an implicit or explicit manner, a mapping relationship between a bearer ID and a bitmap in a media access control layer control element (MAC CE) (see paragraph 0095; the network device, when performing configuration for a bearer of the terminal device, for example, performing configuration by RRC, may configure a message in which information used to activate or deactivate the data duplication transmission function of the bearer is included and/or a bit position of the information in the message and paragraph 0107; information used to activate or deactivate the data duplication transmission function of the M first bearers and the N second bearers may be configured by the control device to belong to the same MAC CE. The network device may configure the S bearers respectively or in the unified manner. The network device may configure a sending party of a MAC CE used to activate or deactivate each bearer. After receiving the indication information for configuration, the terminal device may learn about the specific CG sending the MAC CE that the information used to activate or deactivate the data duplication transmission function of each bearer belongs to), wherein the MAC CE is a control element for a duplication activation indication or deactivation indication, and the bearer ID is an ID of a bearer configured with a duplication function (see paragraph 0107; information used to activate or deactivate the data duplication transmission function of the M first bearers and the N second bearers may be configured by the control device to belong to the same MAC CE. The network device may configure the S bearers respectively or in the unified manner. The network device may configure a sending party of a MAC CE used to activate or deactivate each bearer. After receiving the indication information for configuration, the terminal device may learn about the specific CG sending the MAC CE 
For claim 55, Tang teaches wherein the indicating, in the explicit manner, the mapping relationship between the bearer ID and the bitmap in the MAC CE comprises: indicating the mapping relationship between the bearer ID and the bitmap in the MAC CE through a high-layer signaling; wherein the indicating the mapping relationship between the bearer ID and the bitmap in the MAC CE through the high-layer signaling comprises: carrying, in a bearer establishment instruction, a mapping relationship between a bearer ID of a new bearer and the bitmap; and/or carrying, in a bearer releasing instruction, a mapping relationship between a bearer ID of a bearer to be released and the bitmap or the bearer ID of the bearer to be released or indication information indicating that the bearer does not have the duplication function; and/or carrying, in a bearer modification instruction, a mapping relationship between a bearer ID of a modified bearer and the bitmap (see paragraph 0095; the network device, when performing configuration for a bearer of the terminal device, for example, performing configuration by RRC, may configure a message in which information used to activate or deactivate the data duplication transmission function of the bearer is included and/or a bit position of the information in the message).
For claim 57, Tang teaches determining, in an implicit or explicit manner, a mapping relationship between a bearer ID and a bitmap in a media access control layer control element (MAC CE) (see paragraph 0095; the network device, when performing configuration for a bearer of the terminal device, for example, performing configuration by RRC, may configure a message in which information used to activate or deactivate the data duplication transmission function of the bearer is included and/or a bit position of the information in the message. 
For claim 63, Tang teaches wherein the determining, in the explicit manner, the mapping relationship between the bearer ID and the bitmap in the MAC CE comprises: determining the mapping relationship between the bearer ID and the bitmap in the MAC CE through a high-layer signaling sent by a base station; wherein the determining the mapping relationship 
For claim 65, Tang teaches  a memory, a processor and a computer program stored in the memory and executable on the processor, wherein the processor executes the computer program to (see paragraphs 0154 – 0158): indicate, in an implicit or explicit manner, a mapping relationship between a bearer ID and a bitmap in a media access control layer control element (MAC CE) (see paragraph 0095; the network device, when performing configuration for a bearer of the terminal device, for example, performing configuration by RRC, may configure a message in which information used to activate or deactivate the data duplication transmission 
For claim 66, Tang teaches wherein the processor executes the computer program to: instruct, according to a preset protocol agreement, a terminal to sort the bearer IDs according to a preset sorting rule, to obtain a bearer ID sequence, and indicate a mapping relationship between each of the bearer IDs in the bearer ID sequence and the bitmap in the MAC CE; or, the processor executes the computer program to: indicate the mapping relationship between the bearer ID and 
For claim 67, Tang teaches a  terminal, comprising a memory, a processor and a computer program stored in the memory and executable on the processor, wherein the processor executes the computer program to perform the bearer mapping method according to claim 57 (see paragraphs 0154 – 0158 and rejection above for claim 57).
For claim 68, Tang teaches wherein the processor executes the computer program to: sort the bearer IDs according to a preset sorting rule according to a preset protocol agreement, to obtain a bearer ID sequence, and indicate a mapping relationship between each of the bearer IDs in the bearer ID sequence and the bitmap in the MAC CE; or, the processor executes the computer program to: determine the mapping relationship between the bearer ID and the bitmap in the MAC CE through a high-layer signaling sent by a base station (see paragraph 0095; the network device, when performing configuration for a bearer of the terminal device, for example, performing configuration by RRC, may configure a message in which information used to activate or deactivate the data duplication transmission function of the bearer is included and/or a bit position of the information in the message).

Allowable Subject Matter
Claim(s) 50 – 54, 56, 58 – 62 and 64 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hong et al. (US 20180199315 A1), Babaei et al. (US 2018/0368107 A1), Babaei et al. (US 2018/0368132 A1), Baek et al. (US 2020/0092746 A1) and Liu et al. (US 2020/0170073 A1) are cited to show a BEARER MAPPING METHOD AND DEVICE THEREOF, BASE STATION AND TERMINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/GARY MUI/Primary Examiner, Art Unit 2464